Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call and email from Michael Doerr on 8/10/2022.  Claims 1-8 and 10-16 remain as originally filed on 4/7/2021.  Claim 9 is amended via Examiner’s Amendments below and Claim 17 is added via Examiner’s Amendments below.  
The Examiner’s amendments are as follows: 
9.	(Currently amended) A method comprising:
receiving, with an input device of a color chip dispenser, input indicating a particular color chip, the color chip dispenser having a controller, an optical code reader, a robotic device, and a display area having a plurality of display windows and a plurality of types of light sources, each display window of the plurality of display windows being associated with a different type of light source of the plurality of types of light sources;
searching, with the controller, a plurality of color chips within a color chip deck using the optical code reader to identify the particular color chip within the color chip deck based on a machine-readable optical code displayed on the particular color chip;
controlling, with the controller, the robotic device to retrieve the particular color chip from the color chip deck;
receiving, with the input device, a first selection indicating and

in response to receiving the first selection indicating to display the particular color chip:
(a) receiving, with the input device, a light type selection indicating a particular type of light source from the plurality of types of light sources,
(b) controlling, with the controller, the robotic device to display the particular color chip in a display window of the plurality of display windows associated with the particular type of light source,
(c) receiving, with the input device, a second selection indicating whether to dispense the particular color chip or return the particular color chip to the color chip deck,
(d) controlling, with the controller, the robotic device to dispense the particular color chip to the dispensing receptacle in response to the second selection indicating to dispense the particular color chip, and
(e) controlling, with the controller, the robotic device to return the particular color chip to the color chip deck in response to the second selection indicating to return the particular color chip to the color chip deck.

17.	(New) The method of claim 9, further comprising:
receiving, with the input device, a second selection indicating to display the particular color chip; and
controlling, with the controller, the robotic device to dispense the particular color chip to a dispensing receptacle of the color chip dispenser in response to the receiving the second selection indicating to dispense the particular color chip.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art cited, Gottenbos (U.S. Patent Application Publication No. 20130310968), is directed to a paint chip dispensing and receiving unit for paint chips with respective machine-readable codes.  Gottenbos further teaches that the unit may receive a selected coating color and identify desired paint chips.  Chong et al. (U.S. Patent Application Publication No. 20100244700) teach a color display device to be deployed at retail paint entities.  Chong et al. further teach a display area having a plurality of display windows and a plurality of light sources with each display window being associated with a respective light source.  Hambrick et al. (U.S. Patent No. 4812985) teach a card shuffling device to sequentially move cards in front of an optical code reader such that associated optical codes on cards can be decoded.  Hambrick et al. further disclose a motorized card shuffler to facilitate the sequential movements in detecting a particular card and associated code.  Duha et al. (U.S. Patent Application Publication No. 20090276091) teach a color chip deck including duplicate color chips and that a controller is configured to perform inventory operations regarding the color chip deck.  Additionally, Duha et al. teach inventory information including identification and amount information for each type of color chip in the color chip deck.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1 and 9 with Examiner’s Amendments.  Accordingly, Claims 1 and 9 with Examiner’s Amendments (i.e. amendments to Claim 9) are allowable over the prior art.  Claims 2-8 and 10-17 depend on Claims 1 and 9 and are also in condition for allowance.
Applicant filed a Terminal Disclaimer on 8/10/2022 to overcome the Double Patenting Rejection.  Examiner therefore withdraws the Double Patenting Rejection with this Notice of Allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE ELENA BRUNER/Examiner, Art Unit 3627        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627